                                                                USDC SDNY
            Case 1:20-cr-00318-VEC Document 25 Filed 03/05/21 Page 1 of 1
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC #:
                                                                DATE FILED: 3/5/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              : 20-CR-318 (VEC)
                 -against-                                    :
                                                              :     ORDER
 MARCOS LIMON ALVARADO,                                       :
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS Defendant’s sentencing is scheduled for March 18, 2021 at 2:00 p.m.;

        IT IS HEREBY ORDERED THAT: The sentencing will occur in person in Courtroom

443. The Court reminds the parties to review the relevant standing orders regarding courthouse

entry and to comply with the requirement to wear either (i) one disposable mask underneath a

cloth mask with the edges of the inner mask pushed against the face; or (ii) one properly-fitted,

FDA-authorized KN95 (or N95) mask. Gaiters, bandannas, and masks with valves are not

permitted.

       Members of the public may attend the sentencing by dialing 888-363-4749, using the

access code 3121171, and the security code 0318.




SO ORDERED.

Dated: March 5, 2021
      New York, NY
                                                             ______________________________
                                                                   VALERIE CAPRONI
                                                                   United States District Judge
